SENIOR SECURED PROMISSORY NOTE


$100,000.00
June 26, 2009
Santa Barbara, CA



For value received FIRST BLUSH, INC., a Delaware corporation (“Payor” or
the “Company”) promises to pay to MICHAEL D. BAGDASARIAN, TRUSTEE or its assigns
(“Holder”) the principal sum of $100,000.00 with compounded interest on the
outstanding principal amount at the rate of 12% per annum. Interest shall
commence with the date hereof and shall continue on the outstanding principal
until paid in full. Interest shall be computed on the basis of a year of 365
days for the actual number of days elapsed.


1.    This note (the “Note”) is issued as part of a series of similar notes
(collectively, the “Notes”) to be issued against Accounts Receivables of the
Company as of June 26, 2009.


2.    All payments of interest and principal shall be in lawful money of the
United States of America. All payments shall be applied first to accrued
interest, and thereafter to principal.


3.    The outstanding principal balance of this Note, together with interest
accrued with respect thereto, shall be due and payable upon receipt of Accounts
Receivable following the issuance hereof (the “Maturity Date”).


4.    In the event of any default hereunder, Payor shall indemnify Holder for
all costs and expenses resulting from a claim of default (including reasonable
attorneys fees) and upon written notice shall pay directly all reasonable
attorneys' fees and court costs incurred by Holder in enforcing and collecting
this Note.


5.    The Payor shall have the right to repay all interest and principal under
the Note anytime prior to the Majority Date.


6.    If there shall be any Event of Default hereunder, at the option and upon
the declaration of the Holder of this Note and upon written notice to the Payor
this Note shall accelerate and all principal and unpaid accrued interest shall
become due and payable. The occurrence of any one or more of the following shall
constitute an Event of Default:


(a)    Payor fails to pay timely any of the principal amount due under this Note
on the date the same becomes due and payable or any accrued interest or other
amounts due under this Note on the date the same becomes due and payable;


(b)    Payor shall default in its performance of any covenant under the Note;


(c)    Payor files any petition or action for relief under any bankruptcy,
reorganization, insolvency or moratorium law or any other law for the relief of,
or relating to, debtors, now or hereafter in effect, or makes any assignment for
the benefit of creditors or takes any corporate action in furtherance of any of
the foregoing; or


(d)    An involuntary petition is filed against Payor (unless such petition is
dismissed or discharged within sixty (60) (days under any bankruptcy statute now
or hereafter in effect, or a custodian, receiver, trustee, assignee for the
benefit of creditors (or other similar official) is appointed to take
possession, custody or control of any property of Payor.
 
1.

--------------------------------------------------------------------------------


 
7.    Payor hereby waives demand, notice, presentment, protest and notice of
dishonor.


8.    This Note shall be governed by and construed under the laws of the State
of California, as applied to agreements among California residents, made and to
be performed entirely within the State of California, without giving effect to
conflicts of laws principles.


9.    This Note is secured by Accounts Receivable of the Company dated as of
June 26, 2009.


10.   The indebtedness evidenced by this Note is hereby expressly made senior to
any and all indebtedness owed by Payor. In no event shall Payor incur any third
party debt obligation that is senior to Payor's secured debt evidenced by this
Note, the Agreement and the Security Agreement, without the written agreement of
Holder, in each instances.


11.   Any terms of this Note may be amended or waived with the written consent
of Payor and Holder.


12.    This Note may be transferred only upon its surrender to the Company for
registration of transfer, duly endorsed, or accompanied by a duly executed
written instrument of transfer in form satisfactory to the Company. Thereupon,
this Note shall be reissued to, and registered in the name of, the transferee,
or a new Note for like principal amount and interest shall be issued to, and
registered in the name of, the transferee. Interest and principal shall be paid
solely to the registered holder of this Note. Such payment shall constitute full
discharge of the Company's obligation to pay such interest and principal.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
2.

--------------------------------------------------------------------------------


 
FIRST BLUSH, INC.
 
By:_______________________________
Name: _____________________
Title: ______________________











 
[SIGNATURE PAGE TO SECURED PROMISSORY NOTE]
 
3.

--------------------------------------------------------------------------------

